Citation Nr: 1516904	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1960 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction lies with the RO in New Orleans, Louisiana, where the Veteran resides.

In January 2012, the Veteran testified at a hearing via videoconference at the RO before another Veterans Law Judge (VLJ).  A transcript of that hearing is of record. In November 2014, the Veteran was notified that the VLJ who conducted the January 2012 hearing had retired.  He was afforded the opportunity for a new hearing, and elected to have another hearing.  In February 2015, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include bronchitis has been raised by the record at the February 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in a November 2014 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a respiratory disorder, to include bronchitis.
 
2.  Neither the Veteran nor his representative submitted a timely request to reinstate the withdrawn appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to service connection for a respiratory disorder, to include bronchitis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran or the Veteran's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing, (unless on the record at a hearing), must identify the veteran, must include veteran's file number, and must state the appeal is withdrawn (if the appeal involves multiple issues the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn).   38 C.F.R. § 20.204(b)(1).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c).  In other words, it constitutes a withdrawal of the documents initiating and perfecting an appeal.

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  There accordingly is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).  However, withdrawal does not preclude the filing of a new NOD and, after a statement of the case (SOC) is issued, a new substantive appeal provided that these documents would be timely if those withdrawn had never been filed.  38 C.F.R. § 20.204(c).  A NOD must be filed within one year from the date notice of a determination is mailed to the claimant.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A substantive appeal must be filed either within 60 days from the date the SOC is mailed to the claimant or within the remainder of the aforementioned one year period, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).

In this case, a January 2010 rating decision denied service connection for acute bronchitis.  The Veteran filed an NOD in January 2011, and an SOC was issued in June 2011.  The Veteran then filed a substantive appeal (VA Form 9) in June 2011.  Following the January 2012 Board hearing, the issues of service connection for a respiratory disorder, to include bronchitis, service connection for bilateral hearing loss, and service connection for an acquired psychiatric disorder were remanded by the Board in December 2013 for further development.  An October 31, 2014 supplemental statement of the case (SSOC) was issued denying the issue of entitlement to service connection for a respiratory disorder, to include bronchitis.  In a rating decision dated November 4, 2014, the Appeals Management Center (AMC) granted service connection for anxiety-NOS, service connection for tinnitus, and service connection for bilateral hearing loss.  

In a November 12, 2014 Statement in Support of Claim signed by the Veteran, the Veteran stated "I received a SSOC.  I wish to withdraw this appeal.  Thank you."  The statement included the Veteran's name and file number.  This was received by VA on November 17, 2014.  On December 2, 2014, in response to a November 20, 2014 letter from the Board informing him that the Veterans Law Judge who conducted his previous hearing had retired, the Veteran stated that he wished to appear at another Board hearing via videoconference.  Subsequently, in a January 6, 2015 statement, the Veteran's representative stated that the Veteran wished to continue with his appeal, that he "withdraws his withdrawal," and still desired a Board hearing.  

At his February 2015 Board hearing, the Veteran stated that he never intended to withdraw the issue of service connection for a respiratory disorder, to include bronchitis.  He stated that the November 2014 Statement in Support of Claim was done by his Veteran's Service Officer and that they had made him sign it; and that his December 2014 statement that he wished to have a Board hearing is evidence of his intent to continue with his appeal.

The Board finds that the Veteran withdrew his appeal pertaining to the issue of service connection for a respiratory disorder, to include bronchitis when the November 2014 Statement in Support of Claim was submitted.  As of the date of the withdrawal of the claim, November 17, 2014, the Veteran did not have any other claim pending except for the claim for service connection for a respiratory disorder, and no other SSOC's were issued other than the October 2014 SSOC.  The November 2014 withdrawal clearly stated that he wished to withdraw the appeal.  While the Veteran contends that he never intended to withdraw his claim and that the November 2014 statement withdrawing the claim was prepared by his VSO, who made him sign it; the Veteran has not, however, provided any evidence or laid a factual foundation to show that his representative made him withdraw a claim he wished to pursue.  Additionally, the Board notes that the Veteran could have continued his claim, by submitting arguments, or by not submitting anything at all.  He was informed of his options to continue his appeal on the notice letter accompanying the October 2014 SSOC.  The January 2015 statement from the Veteran's representative stating that the Veteran wished to continue with his appeal and "withdraws his withdrawal," is also indicative of the fact that the Veteran withdrew his appeal.  As such, the Board finds that the Veteran's November 2014 statement was a valid withdrawal of his appeal for service for a respiratory disorder, to include bronchitis, which became effective November 17, 2014.  

While the Veteran argues that his December 2, 2014 statement desiring a videoconference hearing with the Board was evidence of his intent to continue with his claim, the Board notes that the Veteran's December 2, 2014 request for a Board hearing was submitted several weeks following the November 17, 2014 withdrawal of his claim.  In fact, the Veteran's December 2014 request for a hearing was only submitted in response to the November 20, 2014 letter from the Board informing him that the Veterans Law Judge who had conducted his previous hearing had retired.  As the claim had already been withdrawn at that point, the request for the hearing was invalid as the Board lacked jurisdiction over the matter.  

The Board also finds that the withdrawn appeal of entitlement to service connection for a respiratory disorder, to include bronchitis, cannot be reinstated pursuant to 38 C.F.R. § 20.204(c).  An NOD would be timely only if filed by February 17, 2011, one year from the date of notice of the January 2010 rating decision.  The Veteran's November 2014 withdrawal occurred well over a year later, and any new NOD filed following the withdrawal thus would be untimely.  38 C.F.R. § 20.302.  Therefore, reinstatement of the appeal pursuant to 38 C.F.R. § 20.204(c) is not an available remedy to the Veteran.     

Finally, regarding the representative's January 2015 statement attempting to "withdraw the withdrawal" of the Veteran's claim, there is no reference to any statute or regulation authorizing a "withdrawal of a withdrawal," and the Board is unaware of any authority for such action, and has no authority to award a grant that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  

As the Veteran has withdrawn the appeal of the issue of service connection for a respiratory disorder, to include bronchitis, in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, as the Board does not have jurisdiction to review this appeal, it is therefore dismissed.
 







ORDER

The appeal for entitlement to service connection for a respiratory disorder, to include bronchitis, is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


